Dismiss and Opinion Filed March 26, 2014




                                            S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-01433-CV

                           LAKESHA PETERSON, Appellant
                                      V.
                       CAMERON ALEXANDER HANCOCK, Appellee

                        On Appeal from the 302nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-05-20377

                               MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                 Opinion by Chief Justice Wright
        The filing fee in this case is past due. By postcard dated October 16, 2013, we notified appellant

the $175 filing fee was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also by postcard dated

October 16, 2013, we notified appellant the docketing statement had not been filed in this case. We

directed appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of her appeal. To date, appellant has not paid the filing fee, filed the

docketing statement, or otherwise corresponded with the Court regarding the status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




131433F.P05

                                                       Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE
                                     S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   JUDGMENT

LAKESHA PETERSON, Appellant                     On Appeal from the 302nd Judicial District
                                                Court, Dallas County, Texas
No. 05-13-01433-CV         V.                   Trial Court Cause No. DF-05-20377.
                                                Opinion delivered by Chief Justice Wright.
CAMERON ALEXANDER HANCOCK,                      Justices Lang-Miers and Brown
Appellee                                        participating.

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
         It is ORDERED that appellee CAMERON ALEXANDER HANCOCK recover his costs
of this appeal from appellant LAKESHA PETERSON.


Judgment entered March 26, 2014




                                                / Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




131433.dis.fee.op.docx                    –2–